Citation Nr: 0401392	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation of anxiety reaction 
with conversion features, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from February 1943 to 
September 1944.

This appeal arises from a September 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which continued an evaluation 
of 30 percent for service-connected anxiety reaction with 
conversion features.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

The veteran was provided with a VA exam in August 2002.  
However, it is not clear that the examiner had the 
opportunity to review the veteran's claims file.  Moreover, 
the examination report is not adequate to address the 
presence or absence of symptoms necessary to consider the 
question of whether the criteria for a higher evaluation have 
been met.  In addition, the August 2002 examination report 
lists the last rating examination as dated May 28, 2002.  The 
examiner stated that there was no worsening of the veteran's 
condition.  However, the claims file does not contain a 
report from a rating examination dated May 28, 2002.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VA 
Medical Centers in Jackson and Biloxi 
and request copies of all medical 
records pertaining to treatment of the 
veteran's psychiatric disability since 
January 2003.  

2.  Once the records have been 
received, the veteran should be 
provided with a special psychiatric  
examination to determine the current 
nature and severity of his anxiety 
reaction with conversion.  The examiner 
must be provided with a copy of the 
veteran's claims file, which should be 
reviewed prior to conducting the 
examination.  The examiner should 
describe in detail the veteran's 
symptoms and impairments.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



